Back to 10-Q [qtr1200710-q.htm]

PROMISSORY NOTE
 
$4,480,000.00
March ____, 2007
   

 
FOR VALUE RECEIVED, EMERIPARK SC LLC, a Delaware limited liability company,
having an address at 3131 Elliott Avenue, Suite 500, Seattle, Washington 98121
(the “Borrower”), hereby promises to pay to the order of CAPMARK BANK, a Utah
industrial bank, having an address at 116 Welsh Road, P. O. Box 809, Horsham, PA
19044, together with its successors and assigns or, if this Note has then been
endorsed “to bearer,” to the bearer of this Note (collectively the “Lender”), at
Lender’s said address or at such other place or to such other person as may be
designated in writing to Borrower by Lender, the principal sum of Four Million
Four Hundred Eighty Thousand and No/100 Dollars ($4,480,000.00) (the “Loan”),
together with interest on the unpaid balance thereof at the rate hereinafter set
forth. Capitalized terms used herein without definition shall have the meaning
given to such terms in the Loan Agreement (defined herein).
 
ON THE TERMS AND SUBJECT TO THE CONDITIONS which are hereinafter set forth:
 
Section 1.  Interest Rate.
 
1.1  Initial Note Rate. Interest shall accrue on the outstanding principal
balance of the Loan from and after the date hereof (“Closing Date”) at the rate
of 8.22000% per annum (“Initial Note Rate”). If the Loan is funded on a date
other than the first (1st) day of a calendar month, Borrower shall pay to Lender
at the time of funding of the Loan an interest payment calculated by multiplying
(i) the number of days from and including the Closing Date to (and including)
the last day of the current month or by (ii) the Initial Note Rate calculated
based on a 360 day year and paid for the actual number of days elapsed for any
whole or partial month in which interest is being calculated.
 
1.2  Calculation Basis; Interest Accrual Period. Interest on the outstanding
principal balance of the Loan shall be calculated utilizing a 360 day year and
paid for the actual number of days elapsed for any whole or partial month in
which interest is being calculated. The interest rate on the outstanding
principal balance hereof from time to time shall be adjusted on the dates (each
being a “Rate Adjustment Date”) described in this paragraph. The first Rate
Adjustment Date shall be April 1, 2007, and subsequent Rate Adjustment Dates
shall fall on the first day of each subsequent one month anniversary thereafter.
The first payment adjustment date shall be May 1, 2007, and subsequent payment
adjustment dates shall fall on the first day of each calendar month thereafter
during the term of the Loan. As used herein, “Interest Accrual Period” shall
mean the period beginning on the 1st day of a month through the end of such
month.
 
1.3  Default Interest Rate. If Borrower fails to make any payment of principal,
interest or fees on the date on which such payment becomes due and payable
whether at maturity or by acceleration, or if an Event of Default exists, the
Note Rate then payable
 

1

--------------------------------------------------------------------------------



on the Loan shall immediately increase to the Note Rate plus five hundred (500)
basis points (the “Default Rate”) and shall continue to accrue at the Default
Rate until full payment of all amounts then due is received or such Event of
Default is cured or waived in writing by Lender. Interest at the Default Rate
shall also accrue on any judgment obtained by Lender in connection with
collection of the Loan or enforcement of any obligations due under the Loan
Documents until such judgment is paid in full.
 
1.4  Note Rate and Note Rate Adjustment Dates. The “Note Rate” shall mean an
interest rate which is the average of London Interbank Offered Rates (“LIBOR”),
in U.S. dollar deposits, for a term of one month determined solely by Lender on
each Note Rate Adjustment Date (defined below) plus two hundred ninety (290)
basis points (“Margin”), which combined figure shall be rounded upwards to the
nearest one-eighth percent (.125%). On each Note Rate Adjustment Date, Lender
will obtain the close-of-business LIBOR from “Page 3750” on the Telerate Service
(or such other page as may replace Page 3750 on that service) on the Note Rate
Adjustment Date. If Telerate Service ceases publication or ceases to publish
LIBOR, Lender shall select a comparable publication to determine the LIBOR and
provide notice thereof to Borrower. LIBOR may or may not be the lowest rate
based upon the market for U.S. dollar deposits in the London Interbank
Eurodollar Market at which Lender prices loans on the date on which LIBOR is
determined by Lender as set forth above. Adjustments to the Note Rate in
connection with changes in LIBOR shall be made two (2) Business Days prior to
the beginning of any Interest Accrual Period (each “Note Rate Adjustment Date”)
except than the Initial Note Rate shall be determined two (2) Business Days
prior to the Closing Date.
 
1.5  Adjustments due to Calculation Errors. This Note shall bear interest at the
Initial Note Rate and Note Rate as determined in accordance with the provisions
hereof; provided, however, that, if Lender at any time determines, in the sole
but reasonable exercise of its discretion that it has miscalculated the amount
of the monthly payment of principal and/or interest (whether because of a
miscalculation of the Initial Note Rate, the Note Rate or otherwise), Lender
shall give notice to Borrower of the corrected amount of such monthly payment
(and the corrected amount of the Note Rate, if applicable) and (a) if the
corrected amount of such monthly payment represents an increase thereof,
Borrower shall, within ten (10) calendar days after the date of such notice, pay
to Lender any sums that Borrower would have otherwise been obligated under this
Note to pay to Lender had the amount of such monthly payment not been
miscalculated or (b) if the corrected amount of such monthly payment represents
a decrease thereof, and Borrower is not otherwise in breach or default under any
of the terms and provisions of the Note, the Loan Agreement of even date
herewith by and between Borrower, Lender and other Borrowers, as defined therein
(the “Loan Agreement”) or any of the other Loan Documents, Borrower shall,
within ten (10) calendar days thereafter be paid the sums that Borrower would
not have otherwise been obligated to pay to Lender had the amount of such
monthly payment not been miscalculated.
 
1.6  LIBOR Unascertainable. Lender’s obligation to maintain interest based on
LIBOR shall be suspended and the Note Rate shall be based on the Interest Rate
Index (plus Margin) upon Lender’s determination, in good faith, that adequate
and reasonable means do not exist for ascertaining LIBOR or that a contingency
has occurred which
 

2

--------------------------------------------------------------------------------



materially and adversely affects the London Interbank Eurodollar Market at which
Lender prices loans (which determination by Lender shall be conclusive and
binding on Borrower in the absence of manifest error). Computation of the Note
Rate based on the Interest Rate Index shall continue until Lender determines
that the circumstances giving rise to Lender’s substitution of the Interest Rate
Index for LIBOR no longer exists and Lender shall promptly notify Borrower of
such determination. For purposes hereof “Interest Rate Index” shall mean the
weekly average yield on United States Treasury Securities adjusted to a constant
maturity of one year, as made available by the Federal Reserve Board forty-five
(45) days prior to each Note Rate Adjustment Date.
 
1.7  Adjustment for Impositions on Loan Payments. All payments made by Borrower
under this Note and the other Loan Documents (described in Section 8.1.1 below)
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, and all liabilities with
respect thereto, now or hereafter imposed, levied, collected, withheld or
assessed by any governmental authority (all such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions, withholdings and liabilities,
collectively, “Applicable Taxes”). If Borrower shall be required by law to
deduct any Applicable Taxes from or in respect of any sum payable hereunder to
Lender, the following shall apply: (i) Borrower shall make all such required
deductions and shall pay the full amount deducted to the relevant taxing
authority or other authority in accordance with applicable law and (ii) the sum
payable to Lender shall be increased in an amount determined by Lender in its
sole discretion, as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 1.7), Lender receives an amount equal to the sum Lender would have
received had no such deductions been made. Payments made pursuant to this
Section 1.7 shall be made within ten (10) Business Days after Lender makes
written demand therefore.
 
1.8  Increased Costs of Maintaining Interest. Borrower shall pay to Lender all
Funding Losses incurred from time to time by Lender upon demand. Lender shall
deliver to Borrower a statement for any such sums to which Lender is entitled to
receive pursuant to this Section 1.8, which statement shall be binding and
conclusive absent manifest error. Payment of Funding Losses hereunder shall be
in addition to any obligation to pay any other fee in circumstances where such
fee(s) would be due and owing under the Loan Documents. For purposes hereof,
“Funding Losses” shall mean the reduction of any amounts received or receivable
from Borrower, in either case, due to the introduction of, or any change in, law
or applicable regulation or treaty (including the administration or
interpretation thereof), whether or not having the force of law, or due to the
compliance by Lender with any directive, whether or not having the force of law,
or request from any central bank or domestic or foreign governmental authority.
 
1.9  Acceleration. Notwithstanding anything to the contrary contained herein, if
Borrower is prohibited by law from paying any amount due to Lender under Section
1.7 or Section 1.8 hereof, Lender may elect to declare the unpaid principal
balance of the Loan, together with all unpaid interest accrued thereon and any
other amounts due hereunder, due and payable within one hundred twenty (120)
days of Lender’s written
 

3

--------------------------------------------------------------------------------



notice to Borrower and no Exit Fee (defined in Section 5 below) shall be due in
such event. Lender’s delay or failure in accelerating the Loan upon the
discovery or occurrence of an event under Section 1.7 or Section 1.8 shall not
be deemed a waiver or estoppel against the exercise of such right.
 
Section 2.  Note Payments and Prepayment Rights.
 
2.1  Note Payments and Payment Dates. Commencing on the 1st day of May, 2007,
and continuing on the first (1st) day of each successive month thereafter,
provided that, if the first (1st) day of any month is not a Business Day, such
payment shall be due and payable on the immediately preceding Business Day (each
being a “Payment Date”), through and including the Payment Date immediately
prior to the Maturity Date, Borrower shall make twelve (12) consecutive monthly
payments of interest only at the Note Rate (determined as of the immediately
preceding Note Rate Payment Adjustment Date) based upon the principal
outstanding during the Interest Accrual Period in which the applicable Payment
Date occurs, and any other amounts due under the Loan Documents. Thereafter,
commencing on the May 1, 2008, Payment Date, Borrower shall make consecutive
monthly payments of (i) principal in an amount necessary to fully amortize the
original principal amount of the Loan over a twenty-five (25) year amortization
period in which each month is deemed to consist of thirty (30) days; and (ii)
interest at the Note Rate (determined as of the immediately preceding Note Rate
Adjustment Date) based on principal outstanding during the Interest Accrual
Period in which the applicable Payment Date occurs.
 
2.2  Prepayments. Borrower has the right to prepay all or any part of the Loan
prior to the Maturity Date except as otherwise provided below. Borrower may only
prepay the Loan in whole or in part (provided each such partial prepayment is in
an amount not less than the sum of $100,000.00) on any Payment Date after the
Closing Date so long as each of the following conditions are satisfied:
 

(A)  
Borrower provides written notice to Lender of its intent to prepay not more than
sixty (60) days and not less than thirty (30) days prior to the intended
prepayment date.

 

(B)  
Borrower pays with such prepayment all accrued interest through the end of the
current Interest Accrual Period and all other outstanding amounts then due and
unpaid under the Loan Agreement and the other Loan Documents.

 

(C)  
Borrower pays with such prepayment the Exit Fee except as otherwise set forth in
Section 5.

 

(D)  
Borrower pays with such prepayment all costs and expenses incurred by Lender in
connection with such prepayment and any other costs and expenses

 

4

--------------------------------------------------------------------------------



due and payable by Borrower under the Loan Documents.
 

(E)  
No Event of Default exists as of the date Borrower delivers notice of intent to
prepay and as of the date such prepayment is made.

 
2.3  Payment Debit Account. During the term of the Loan, Borrower shall
establish and maintain a deposit account (the “Payment Debit Account”) with a
bank or financial institution acceptable to Lender and authorize such bank or
financial institution to permit Lender to debit the Payment Debit Account from
time to time without limitation and without further notice, consent or
instructions from Borrower. In the absence of an Event of Default (as defined
below), Lender shall make transfers from the Payment Debit Account only for
payment of principal, interest and deposits to reserves and escrows due from
Borrower on a Payment Date under the Note, the Loan Agreement or any of the
other Loan Documents. Borrower solely will be responsible for maintaining funds
in the Payment Debit Account which are sufficient to pay the aggregate amounts
due under the Loan Documents on each Payment Date. If sufficient funds are not
available in the Payment Debit Account to make the full payment when due, Lender
shall not be required to notify Borrower or demand that Borrower pay the
deficiency prior to declaring an Event of Default. Debits made by Lender from
the Payment Debit Account for less than the full monthly payment amount will not
release Borrower from Borrower's obligations to pay the full amount due nor be
deemed a waiver of Lender's right to collect the full payment amount or to
declare an Event of Default. Debits made by Lender from the Payment Debit
Account following the occurrence of any Event of Default under the Loan
Documents will not be deemed a waiver of that default by Lender or otherwise
prejudice, in any manner, Lender's rights or remedies with respect thereto.
Lender will have the right, upon reasonable prior notice to Borrower, to
discontinue debiting payments from the Payment Debit Account for the purposes
set forth herein and, if at any time such debiting has been discontinued, to
reinstate the requirement that Borrower maintain a Payment Debit Account in
accordance with the terms of this Note. Borrower will not be permitted to close,
or permit the Payment Debit Account to be closed, without Lender's prior written
consent unless the Loan has been satisfied in full. To the extent there are any
inconsistencies between this Section 2.3 and any lockbox, deposit account or
other cash management agreement executed by Borrower in connection with the
Loan, the terms of such lockbox, deposit account or other cash management
agreement, as applicable, shall govern and control.
 
Section 3.  Application of Payments. Payments made by Borrower on account hereof
shall be applied, first, toward any Late Fees (defined in Section 8.3 below) or
other fees and charges due hereunder, second, toward payment of any interest due
at the Default Rate, third, toward payment of any interest due at the then
applicable Note Rate set forth in Section 1.4 above, and fourth, toward payment
of principal. Notwithstanding the foregoing, if any advances made by Lender
under the terms of any instruments securing this Note have not been repaid, any
payments made may, at the option of Lender, be applied, first, to repay such
advances and interest thereon, with the balance, if any, applied as set forth in
the preceding sentence.
 
5

--------------------------------------------------------------------------------


Section 4.  Maturity Date. Anything in this Note to the contrary
notwithstanding, the entire unpaid balance of the principal amount hereof and
all interest accrued thereon through the end of the current Interest Accrual
Period and including interest accruing at the Default Rate, to and including the
Maturity Date (as defined below) together with all fees, costs and amounts due
and payable under the Loan Documents shall, unless sooner paid, and except to
the extent that payment thereof is sooner accelerated, be and become due and
payable on April 1, 2010 (the “Maturity Date”); provided that if the first (1st)
day of that month is not a Business Day, such payment shall be due and payable
on the immediately preceding Business Day.
 
Section 5.  Exit Fee. As consideration of Lender’s making of the Loan to
Borrower, Borrower agrees to pay a deferred financing fee (“Exit Fee”) to Lender
in an amount equal to two percent (2.00%) of the original principal amount of
the Loan. Although the Exit Fee is earned in full on the date hereof, Lender
hereby agrees to defer payment of the Exit Fee until the earlier of (a) the date
when full repayment of the Loan occurs, (b) the Maturity Date, or (c) the date
on which the Loan has been accelerated following an Event of Default.
Notwithstanding the sale or transfer of the Loan by Capmark Bank, in whole or in
part, to a successor lender, unless Capmark Bank has transferred its interest in
the Exit Fee to its successors or assigns as Lender, the Exit Fee shall be
payable to Capmark Bank. Notwithstanding the foregoing, if Borrower refinances
this Loan with the proceeds of a loan from Capmark Finance Inc., or Capmark
Bank, then no Exit Fee shall be due. Borrower acknowledges that neither Capmark
Finance Inc., nor Capmark Bank has any obligation to make such loan.
 
Section 6.  Delivery of Payments. All payments due to Lender under the Loan
Documents are to be paid in lawful tender of the United States of America, in
immediately available funds, directly to Lender at Lender’s office located at
116 Welsh Road, P.O. Box 809, Horsham, Pennsylvania 19044, Attn: Servicing -
Accounting Manager, or at such other place as Lender may designate to Borrower
in writing from time to time. All amounts due under the Loan Documents shall be
paid without setoff, counterclaim or any other deduction whatsoever. No payment
due under this Note or any of the other Loan Documents shall be deemed paid to
Lender until received by Lender at its designated office on a Business Day prior
to 2:00 p.m. Eastern Standard Time. Any payment received after the time
established by the preceding sentence shall be deemed to have been paid on the
immediately following Business Day. Each payment that is paid to Lender within
ten (10) days prior to the date on which such payment is due, and prior to its
scheduled Payment Date, shall not be deemed a prepayment and shall be deemed to
have been received on the Payment Date solely for the purpose of calculating
interest due. If any payment received by Lender is deemed by a court of
competent jurisdiction to be a voidable preference or fraudulent conveyance
under any bankruptcy, insolvency or other debtor relief law, and is required to
be returned by Lender, then the obligation to make such payment shall be
reinstated, notwithstanding that the Note may have been marked satisfied and
returned to Borrower or otherwise canceled, and such payment shall be
immediately due and payable upon demand.
 
6

--------------------------------------------------------------------------------


Section 7.  Security.
 
The debt evidenced by this Note is to be secured by, among other things,
(a) three (3) separate mortgages (collectively, the “Mortgage”), one from each
Borrower as identified in the Loan Agreement, for the benefit of Lender, and
(b) a Payment and Performance Guaranty Agreement of even date herewith
(the“Guaranty Agreement”), given by Emeritus Corporation (the “Guarantor”), for
the benefit of Lender.
 
Section 8.  Default.
 
8.1  Events of Default. Anything in this Note to the contrary notwithstanding,
on the occurrence of any of the following events (each of which is referred to
herein, together with each of the Events of Default defined and described in the
Loan Agreement and the Mortgage as an “Event of Default”), Lender may, in the
exercise of its sole and absolute discretion, accelerate the debt evidenced by
this Note, in which event the entire outstanding principal balance and all
interest and fees accrued thereon shall immediately be and become due and
payable without further notice:
 
8.1.1  Failure to Pay or Perform. If (a) any payment of principal and interest
is not paid in full on or before the Payment Date on which such payment is due
or if the Exit Fee is not paid in full when required, (b) if unpaid principal,
accrued but unpaid interest and all other amounts outstanding under the Loan
Documents are not paid in full on or before the Maturity Date or (c) there
exists an uncured default under any of the Loan Documents which has been
executed by Borrower and/or Guarantor and/or Manager, and such default is not
cured within the grace or cure period, if any, provided in any of such Loan
Documents.
 
8.1.2  Bankruptcy.
 
(a)  If Borrower or Guarantor or Manager  (i) applies for or consents to the
appointment of a receiver, trustee or liquidator of Borrower or Guarantor or
Manager, as the case may be, or of all or a substantial part of its assets, (ii)
files a voluntary petition in bankruptcy, or admits in writing its inability to
pay its debts as they come due, (iii) makes an assignment for the benefit of
creditors, (iv) files a petition or an answer seeking a reorganization or an
arrangement with creditors or seeking to take advantage of any insolvency law,
(v) performs any other act of bankruptcy, or (vi) files an answer admitting the
material allegations of a petition filed against Borrower or Guarantor or
Manager in any bankruptcy, reorganization or insolvency proceeding; or
 
(b)  if (i) an order, judgment or decree is entered by any court of competent
jurisdiction adjudicating Borrower or Guarantor or Manager a bankrupt or an
insolvent, or approving a receiver, trustee or liquidator of Borrower or
Guarantor or Manager or of all or a substantial part of its assets, or (ii)
there otherwise commences with respect to Borrower or Guarantor or Manager or
any of its assets any proceeding under any bankruptcy, reorganization,
arrangement, insolvency, readjustment, receivership or like law or statute, and
if such order, judgment, decree or proceeding
 

7

--------------------------------------------------------------------------------



continues unstayed for any period of sixty (60) consecutive days after the
expiration of any stay thereof.
 
8.1.3  Judgments. If any judgment for the payment of money in excess of
$250,000.00 hereafter awarded against Borrower or Guarantor or Manager by any
court of competent jurisdiction remains unsatisfied or otherwise in force and
effect for a period of thirty (30) days after the date of such award.
 
8.1.4  Cross-Default and Cross-Collateralization. This Note is cross-defaulted
and cross-collateralized with the other Loans as defined in the Loan Agreement.
 
8.2  No Impairment of Rights. Nothing in this Section shall be deemed in any way
to alter or impair any right which Lender has under this Note or the Mortgage,
or any other Loan Documents, or at law or in equity, to accelerate such debt on
the occurrence of any other Event of Default provided herein or therein, whether
or not relating to this Note.
 
8.3  Late Fees. Without limiting the generality of the foregoing provisions of
this Section, if any payment due on a Payment Date is not received in full on or
before the Payment Date, Borrower shall pay to Lender, immediately and without
demand, a late payment charge, for each month during which such payment
delinquency exists, equal to five percent (5%) of such amount (“Late Fees”) to
defray the expenses incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of use of such
delinquent payment.
 
Section 9.  Costs of Enforcement. Borrower shall pay to Lender on demand the
amount of any and all expenses incurred by Lender (a) in enforcing its rights
hereunder or under the Mortgage and/or the Loan Documents, (b) as the result of
the occurrence of an Event of Default by Borrower in performing its obligations
under this Note, including but not limited to the expense of collecting any
amount owed hereunder, and of any and all attorneys’ fees incurred by Lender in
connection with such default, whether suit be brought or not, and (c) in
protecting the security for the Loan and Borrower’s obligations under the Loan
Documents. Such expenses shall be added to the principal amount hereof, shall be
secured by the Mortgage and shall accrue interest at the Default Rate.
 
Section 10.  Borrower’s Waiver of Certain Rights. Borrower and any endorser,
guarantor or surety hereby waives the exercise of any and all exemption rights
which it holds at law or in equity with respect to the debt evidenced by this
Note, and of any and all rights which it holds at law or in equity to require
any valuation, appraisal or marshalling, or to have or receive any presentment,
protest, demand and notice of dishonor, protest, demand and nonpayment as a
condition to Lender’s exercise of any of its rights under this Note or the Loan
Documents.
 
Section 11.  Extensions. The Maturity Date and/or any other date by which any
payment is required to be made hereunder may be extended by Lender, in writing,
from
 

8

--------------------------------------------------------------------------------



time to time in the exercise of its sole discretion, without in any way altering
or impairing Borrower’s or Guarantor’s liability hereunder.
 
Section 12.  General.
 
12.1  Applicable Law. This Note shall be given effect and construed by
application of the laws of the State of South Carolina (without regard to the
principles thereof governing conflicts of laws), and any action or proceeding
arising hereunder, and each of Lender and Borrower submits (and waives all
rights to object) to non-exclusive personal jurisdiction in the State of South
Carolina, for the enforcement of any and all obligations under the Loan
Documents except that if any such action or proceeding arises under the
Constitution, laws or treaties of the United States of America, or if there is a
diversity of citizenship between the parties thereto, so that it is to be
brought in a United States District Court, it shall be brought in the United
States District Court for the District of South Carolina in which the Facility
(as defined in the Loan Agreement) is located, or any successor federal court
having original jurisdiction.
 
12.2  Headings. The headings of the Sections, subsections, paragraphs and
subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents.
 
12.3  Construction. As used herein, (a) the term “person” means a natural
person, a trustee, a corporation, a limited liability company, a partnership and
any other form of legal entity, and (b) all references made (i) in the neuter,
masculine or feminine gender shall be deemed to have been made in all such
genders, (ii) in the singular or plural number shall be deemed to have been
made, respectively, in the plural or singular number as well, and (iii) to any
Section, subsection, paragraph or subparagraph shall, unless therein expressly
indicated to the contrary, be deemed to have been made to such Section,
subsection, paragraph or subparagraph of this Note.
 
12.4  Severability. No determination by any court, governmental body or
otherwise that any provision of this Note or any amendment hereof is invalid or
unenforceable in any instance shall affect the validity or enforceability of (a)
any other such provision or (b) such provision in any circumstance not
controlled by such determination. Each such provision shall be valid and
enforceable to the fullest extent allowed by, and shall be construed wherever
possible as being consistent with, applicable law.
 
12.5  No Waiver. Lender shall not be deemed to have waived the exercise of any
right which it holds hereunder unless such waiver is made expressly and in
writing. No delay or omission by Lender in exercising any such right (and no
allowance by Lender to Borrower of an opportunity to cure a default in
performing its obligations hereunder) shall be deemed a waiver of its future
exercise. No such waiver made as to any instance involving the exercise of any
such right shall be deemed a waiver as to any other such instance, or any other
such right. Further, acceptance by Lender of all or any portion of any sum
payable under, or partial performance of any covenant of, this Note, the
Mortgage or any of the other Loan Documents, whether before, on, or after the
due
 

9

--------------------------------------------------------------------------------



date of such payment or performance, shall not be a waiver of Lender’s right
either to require prompt and full payment and performance when due of all other
sums payable or obligations due thereunder or hereunder or to exercise any of
Lender’s rights and remedies hereunder or thereunder.
 
12.6  Waiver of Jury Trial; Service of Process; Court Costs. BORROWER HEREBY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH BORROWER AND LENDER
MAY BE PARTIES ARISING OUT OF, IN CONNECTION WITH, OR IN ANY WAY PERTAINING TO,
THIS NOTE AND/OR ANY OF THE OTHER LOAN DOCUMENTS. IT IS AGREED AND UNDERSTOOD
THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL
PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE
NOT PARTIES TO THIS NOTE. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE BY BORROWER, UPON CONSULTATION WITH COUNSEL OF BORROWER’S CHOICE, AND
BORROWER HEREBY REPRESENTS THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN
MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY
MODIFY OR NULLIFY ITS EFFECT. BORROWER FURTHER REPRESENTS AND WARRANTS THAT IT
HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. BORROWER HEREBY
IRREVOCABLY DESIGNATES ERIC MENDELSOHN, AND HIS SUCCESSORS IN OFFICE, AS THE
TRUE AND LAWFUL ATTORNEY OF BORROWER FOR THE PURPOSE OF RECEIVING SERVICE OF ALL
LEGAL NOTICES AND PROCESS ISSUED BY ANY COURT IN THE STATE OF SOUTH CAROLINA AS
WELL AS SERVICE OF ALL PLEADINGS AND OTHER DOCUMENTS RELATED TO ANY LEGAL
PROCEEDING OR ACTION ARISING OUT OF THIS NOTE. BORROWER AGREES THAT SERVICE UPON
SAID ERIC MENDELSOHN SHALL BE VALID REGARDLESS OF BORROWER’S WHEREABOUTS AT THE
TIME OF SUCH SERVICE AND REGARDLESS OF WHETHER BORROWER RECEIVES A COPY OF SUCH
SERVICE, PROVIDED THAT LENDER SHALL HAVE MAILED A COPY TO BORROWER IN ACCORDANCE
WITH THE NOTICE PROVISIONS HEREIN. BORROWER AGREES TO PAY ALL COURT COSTS AND
REASONABLE ATTORNEY’S FEES INCURRED BY LENDER IN CONNECTION WITH ENFORCING ANY
PROVISION OF THIS NOTE. NOTWITHSTANDING THE FOREGOING, LENDER AGREES TO USE
REASONABLE EFFORTS TO PROVIDE BORROWER WITH NOTICE OF THE FILING OF ANY LAWSUIT
BY LENDER AGAINST BORROWER.
 
12.7  Offset. Upon the occurrence of an Event of Default, Lender may set-off
against any principal and interest owing hereunder, any and all credits, money,
stocks, bonds or other security or property of any nature whatsoever on deposit
with, or held by,
 

10

--------------------------------------------------------------------------------



or in the possession of, Lender, to the credit of or for the account of
Borrower, without notice to or consent of Borrower or Guarantor.
 
12.8  Non-Exclusivity of Rights and Remedies. None of the rights and remedies
herein conferred upon or reserved to Lender is intended to be exclusive of any
other right or remedy contained herein or in any of the other Loan Documents and
each and every such right and remedy shall be cumulative and concurrent, and may
be enforced separately, successively or together, and may be exercised from time
to time as often as may be deemed necessary or desirable by Lender.
 
12.9  Incorporation by Reference. All of the agreements, conditions, covenants
and provisions contained in each of the Loan Documents are hereby made a part of
this Note to the same extent and with the same force and effect as if they were
fully set forth herein. Borrower covenants and agrees to keep and perform, or
cause to be kept and performed, all such agreements, conditions, covenants and
provisions strictly in accordance with their terms.
 
12.10  Joint and Several Liability. If Borrower consists of more than one person
and/or entity, each such person and/or entity agrees that its liability
hereunder is joint and several.
 
12.11  Business Purpose. Borrower represents and warrants that the Loan
evidenced by this Note is being obtained solely for the purpose of acquiring or
carrying on a business, professional or commercial activity and is not for
personal, agricultural, family or household purposes.
 
12.12  Interest Limitation. Notwithstanding anything to the contrary contained
herein or in the Mortgage or in any other of the Loan Documents, the effective
rate of interest on the obligation evidenced by this Note shall not exceed the
lawful maximum rate of interest permitted to be paid. Without limiting the
generality of the foregoing, in the event that the interest charged hereunder
results in an effective rate of interest higher than that lawfully permitted to
be paid, then such charges shall be reduced by the sum sufficient to result in
an effective rate of interest permitted and any amount which would exceed the
highest lawful rate already received and held by Lender shall be applied to a
reduction of principal and not to the payment of interest. Borrower agrees that
for the purpose of determining highest rate permitted by law, any non-principal
payment (including, without limitation, Late Fees and other fees) shall be
deemed, to the extent permitted by law, to be an expense, fee or premium rather
than interest.
 
12.13  Modification. This Note may be modified, amended, discharged or waived
only by an agreement in writing signed by the party against whom enforcement of
such modification, amendment, discharge or waiver is sought.
 
12.14  Time of the Essence. Time is strictly of the essence of this Note.
 
12.15  Negotiable Instrument. Borrower agrees that this Note shall be deemed a
negotiable instrument, even though this Note may not otherwise qualify, under
applicable law, absent this paragraph, as a negotiable instrument.
 
11

--------------------------------------------------------------------------------


12.16  Interest Rate after Judgment. If judgment is entered against Borrower on
this Note, the amount of the judgment entered (which may include principal,
interest, fees, Late Fees and costs) shall bear interest at the Default Rate, to
be determined on the date of the entry of the judgment.
 
12.17  Relationship. Borrower and Lender intend that the relationship between
them shall be solely that of creditor and debtor. Nothing contained in this Note
or in any of the other Loan Documents shall be deemed or construed to create a
partnership, tenancy-in-common, joint tenancy, joint venture or co-ownership by
or between Borrower and Lender.
 
12.18  Waiver of Automatic Stay. BORROWER HEREBY AGREES THAT, IN CONSIDERATION
OF LENDER’S AGREEMENT TO MAKE THE LOAN AND IN RECOGNITION THAT THE FOLLOWING
COVENANT IS A MATERIAL INDUCEMENT FOR LENDER TO MAKE THE LOAN, IN THE EVENT THAT
BORROWER SHALL (A) FILE WITH ANY BANKRUPTCY COURT OF COMPETENT JURISDICTION OR
BE THE SUBJECT OF ANY PETITION UNDER ANY SECTION OR CHAPTER OF TITLE 11 OF THE
UNITED STATES CODE, AS AMENDED (THE “BANKRUPTCY CODE”), OR SIMILAR LAW OR
STATUTE; (B) BE THE SUBJECT OF ANY ORDER FOR RELIEF ISSUED UNDER THE BANKRUPTCY
CODE OR SIMILAR LAW OR STATUTE; (C) FILE OR BE THE SUBJECT OF ANY PETITION
SEEKING ANY REORGANIZATION, ARRANGEMENT, COMPOSITION, READJUSTMENT, LIQUIDATION,
DISSOLUTION, OR SIMILAR RELIEF UNDER ANY PRESENT OR FUTURE FEDERAL OR STATE ACT
OR LAW RELATING TO BANKRUPTCY, INSOLVENCY, OR OTHER RELIEF FOR DEBTORS; (D) HAVE
SOUGHT OR CONSENTED TO OR ACQUIESCED IN THE APPOINTMENT OF ANY TRUSTEE,
RECEIVER, CONSERVATOR, OR LIQUIDATOR; OR (E) BE THE SUBJECT OF AN ORDER,
JUDGMENT OR DECREE ENTERED BY ANY COURT OF COMPETENT JURISDICTION APPROVING A
PETITION FILED AGAINST ANY BORROWER FOR ANY REORGANIZATION, ARRANGEMENT,
COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION, OR SIMILAR RELIEF UNDER ANY
PRESENT OR FUTURE FEDERAL OR STATE ACT OR LAW RELATING TO BANKRUPTCY, INSOLVENCY
OR RELIEF FOR DEBTORS, THEN, TO THE EXTENT PERMITTED BY APPLICABLE LAW AND
SUBJECT TO COURT APPROVAL, LENDER SHALL THEREUPON BE ENTITLED, AND BORROWER
HEREBY IRREVOCABLY CONSENTS TO, AND WILL NOT CONTEST, AND AGREES TO STIPULATE
TO, RELIEF FROM ANY AUTOMATIC STAY OR OTHER INJUNCTION IMPOSED BY SECTION 362 OF
THE BANKRUPTCY CODE OR SIMILAR LAW OR STATUTE (INCLUDING, WITHOUT LIMITATION,
RELIEF FROM ANY EXCLUSIVE PERIOD SET FORTH IN SECTION 1121 OF THE BANKRUPTCY
CODE) OR OTHERWISE, ON OR AGAINST THE EXERCISE OF THE RIGHTS AND REMEDIES
OTHERWISE AVAILABLE TO LENDER AS PROVIDED IN THE LOAN DOCUMENTS, AND AS
OTHERWISE PROVIDED BY LAW, AND
 

12

--------------------------------------------------------------------------------



BORROWER HEREBY IRREVOCABLY WAIVES ITS RIGHTS TO OBJECT TO SUCH RELIEF.
 
12.19  “Business Day”. Any reference to the term Business Day in this Note shall
mean any day other than a Saturday, a Sunday, or days when Federal Banks located
in the State of New York or Commonwealth of Pennsylvania are closed for a legal
holiday or by government directive. When used with respect to the Note Rate
Adjustment Date, “Business Day” shall mean a day upon which United States dollar
deposits may be dealt in on the London and New York City interbank markets and
commercial banks and foreign exchange markets are open in London and New York
City.
 
12.20  Successors and Assigns Bound. The obligations set forth in this Note
shall be binding upon Borrower and its successors and assigns.
 
IN WITNESS WHEREOF, Borrower has duly executed and delivered this Note, or
caused it to be duly executed and delivered on its behalf by its duly authorized
representatives, on the day and year first above written.
 


 
[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
(SIGNATURE PAGES ARE ATTACHED)
 

13

--------------------------------------------------------------------------------



BORROWER:
 
 
EMERIPARK SC LLC,
 
a Delaware limited liability company
 

 
By:
EMERITUS CORPORATION,

a Washington corporation

   
Its Manager



By: /s/ Eric Mendelsohn 
Eric Mendelsohn
Its: Director of Real Estate and Legal Affairs 


14

--------------------------------------------------------------------------------

